121 Mich. App. 208 (1982)
328 N.W.2d 406
KELLY
v.
INTER-CITY TRUCK LINES, INC
Docket No. 59907.
Michigan Court of Appeals.
Decided November 4, 1982.
Kitch, Suhrheinrich, Smith, Saurbier & Drutchas, P.C. (by Jeremiah J. Kenney), for plaintiff.
Feiler & Glass, P.C. (by Michael H. Feiler), for defendant.
*209 Before: BRONSON, P.J., and MacKENZIE and K.N. SANBORN,[*] JJ.
PER CURIAM.
Defendant appeals from an order of partial summary judgment directing it to pay personal protection insurance benefits to plaintiff under the automobile no-fault insurance act.
The trial court file contains no answer to plaintiff's complaint. We accept as uncontroverted, therefore, the facts stated in the complaint. We note that the court file also contains no answer to plaintiff's motion for summary judgment. It appears that the parties agree on the facts which we view as critical.
Allegedly, plaintiff was injured while unloading a semi-trailer owned by defendant. The trailer was parked at a loading dock and was not attached to a cab at the time of injury. Plaintiff was "in the process of exiting said trailer by means of a forklift" when he was injured. The complaint does not otherwise indicate how the injuries to plaintiff occurred.
Defendant argues that the trailer was not a "motor vehicle" under the automobile no-fault insurance act. MCL 500.3101(2)(c); MSA 24.13101(2)(c) states:
"`Motor vehicle' means a vehicle, including a trailer, operated or designed for operation upon a public highway by power other than muscular power which has more than 2 wheels. Motor vehicle does not include a motorcycle or a moped, as defined in section 32b of Act No. 300 of the Public Acts of 1949."
The trailer was certainly a "vehicle". It was also "designed for operation upon a public highway by power other than muscular power". Nothing in the *210 statute's definition indicates that a trailer must be attached to a power source at the time of an accident to be considered a "motor vehicle". We are bound by the clear and unambiguous words of the statute and will not read language into it in order to defeat its remedial purposes.
A strong argument in plaintiff's favor is made in his appellate brief. The Legislature clearly contemplated that some injuries would involve the process of loading and unloading. See MCL 500.3106(b); MSA 24.13106(b). Defendant would introduce an arbitrary distinction into the statutory scheme by making an injured person's recovery depend on whether, at the time of loading or unloading, the trailer was attached to a cab. Such a distinction is warranted neither by logic nor by the statute's language.
Defendant argues that, at some point, a detached semi-trailer used for storage loses its status as a "motor vehicle". We can conceive of situations in which the owner of a trailer might show that it is no longer "designed for operation on a public highway". We see no other legislative authorization for excluding trailers from the definition of "motor vehicle". The present case is not, however, the close case in which a careful study of the question is warranted. Plaintiff was injured unloading the trailer the same day it was detached from the cab which provided its power.
Defendant argues that adherence to the statutory definition of "motor vehicle" will lead to ridiculous results in some cases. In the examples used in its appellate brief, defendant ignores the requirement that accidental bodily injury arise out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle to be compensable under the no-fault act. The examples are not relevant to the issue presented on appeal.
*211 We conclude that a semi-trailer, whether attached to a cab or freestanding, is a "motor vehicle" under the no-fault act.
At the July 10, 1981, hearing in the trial court, defendant expressly waived its claim that the trailer in question was not operated in the State of Michigan for more than 30 days in the relevant calendar year. We are, therefore, precluded from considering this issue on appeal.
Affirmed. Costs to plaintiff.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.